PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/605,676
Filing Date: 25 May 2017
Appellant(s): Gaulke et al.



__________________
Jim Thomas
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/17/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8/10/2021 from which the appeal is taken is being maintained by the Examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Ground of Rejection No 1.
Applicant has asserted that the recapture rejection is improper because the claims are drawn to overlooked aspects of the invention, as discussed in MPEP 1412.01 II.  The Examiner disagrees.  Specifically, in order for a claim to be drawn to overlooked aspects, the claim must be drawn to a separate invention/embodiment/species that was disclosed but never claimed.  It is not enough that the claims recite a feature that was not previously claimed.  On that point, the Examiner notes that Applicant has not pointed to where in the disclosure the different embodiments are disclosed.  There appear to be two embodiments disclosed, a notify and response scenario and a notify and conference scenario (see columns 5 and 6).  Neither embodiment initiates a communication session between the CEBP and the client device or user of the client device.  The only support for the initiating a communication session with the client device or user of the client device is in column 8, lines 11-20, where it states that after the CEBP performs the operation, such as sending a notification to indicated recipients, a status notification can be provided to the client device.  Notifications can be instant messages (column 5, lines 47).  However, this feature is a further step in the same embodiment that was originally claimed in the 
Applicant has further argued that the original patent claims are drawn to a species concerning using a CEBP to send a notification to a plurality of devices using a plurality of communications channels, while the claims at issue here initiate an instant messaging communication session between a client device and a CEBP.  According to Applicant, sending a notification to a plurality of devices does not involve initiating an instant messaging communication session between just two parties.  Applicant further argues that sending a notification to a plurality of devices corresponds to a different species of invention than initiating a communication session1.  The Examiner disagrees.  Specifically, the Examiner notes that at column 5, line 47, the ‘407 patent states that a notification can be an instant message.  As such, the original claims cover an embodiment where, in response to a command, a CEBP sends a plurality of instant messages to a plurality of recipients over a plurality of channels.  The term recipient is broad enough to cover the client device.  Claims 30, 31, 38, and 39 recite that the CEBP, in response to a command, initiates a communications session between the CEBP and the client device or user of the client device.  As such, the patent claims cover sending an instant message to, i.e. initiating multiple communication sessions with, multiple recipients and claims 30, 31, 38, and 39 cover initiating a single communication session with a single recipient.  It is the Examiner’s opinion therefore that claims 30, 31, 38, and 39 are simply broader claims drawn to the same embodiment as that claimed in the patent, or in other words, the patent claims are generic to both embodiments that Applicant is attempting to claim.  As such, it is the Examiner’s position that claims 30, 31, 38, and 39 are drawn to the same embodiment as claimed in the patent 
Applicant has asserted that the embodiment drawn to instant messaging communication session between the client device and the CEBP is disclosed at least in column 3, lines 7-17, column 8, lines 6-20, and column 9 lines 27-34 of the ‘407 patent.  The Examiner disagrees.  
Column 3, lines 7-17 recites the following:
In general, a CEBP platform 116 is capable of executing and orchestrating the communication activities required when an event in a business process requires contact with one or many individuals. These activities can include identifying the individuals who should receive a particular communication, and provides that communication to the identified individuals in realtime through any and all means available and/or appropriate (e.g., email, short message service (SMS), office phone, mobile phone, instant messaging, etc.).

This section merely recites the capabilities of the CEBP, including that it is capable of sending an instant message.  However, there is no discussion in this section of initiating a communication session in response to a command.

Column 8, lines 6-20 recites:
If the operation sequence is complete, the CEBP application 116 can perform the requested operation or a subset of that operation (step 344). An example of a CEBP operation is sending a notification message to indicated recipients. An example of a CEBP operation subset is sending a notification to indicated recipients, to which a response from those recipients is pending. After the CEBP 

	This section discloses, as discussed above, that the CEBP can send a status notification to the user of the client device.  This does not disclose that initiating a communication session is a different embodiment than sending a plurality of notifications, as the same paragraph discloses first sending the notifications and then initiating the communication session, as noted by the Examiner above.  If anything, this section merely serves to prove the Examiner’s point.  

	Finally, column 9, lines 27-34 discloses:
CPM: "Your presence is requested in a conference call that is taking place now" CPM: "The subject is `Citigroup Requirements`" 
CPM: "The conference ID is 200420" 
CPM: "Would you like to attend this conference call?" 
User: "Yes. Please call me at 973-383-9838" (a nearby payphone)
CPM: "OK, calling you now."
	This section shows the continuation of an existing communication session and not initiating a communication session in response to a command.  Further, this section does 
	As such, the Examiner stands by his position that the ‘407 patent does not disclose initiating a communication session between the user and the CEBP to be a separate embodiment than the originally claimed embodiment of sending a plurality of notifications.  

Applicant has further argued that initiating a communication session is unrelated to sending a plurality of notifications to a plurality of recipient using a plurality of communications channels, where the addresses are not specified.  However, as the Examiner demonstrated above, the two concepts are related in the disclosure of the ‘407 patent.  
As to the argument that initiating a communication session is distinct from sending a notification to a plurality of recipients, the Examiner notes whether or not that is true is not the issue at present.  Rather, the issue is that in order for overlooked aspects to apply, the new claim must be drawn to a disclosed species/invention/embodiment.  In other words, the disclosure must clearly disclose separate embodiments.  As previously mentioned, the ‘407 patent does not include two embodiments, one drawn to a initiating a communication session and one drawn to sending a plurality of notifications.  
Applicant has further asserted that adding the missing limitations from the patented claims into claims 30, 31, 38, and 39 would require sending a notification to a plurality of client devices, which is unrelated to initiating a communication session.  The Examiner notes that because the original claims are broad enough to cover the current claims 30, 31, 38, and 39, the removal of the 
Applicant has argued that it would be impractical to send a notification to a plurality of recipients by initiating a plurality of instant messaging communication sessions without providing the notification.  It is the Examiner’s opinion that the specification at column 5, line 47 clearly states that instant messaging is a preferred notification.  There is no suggestion in the ‘407 patent of initiating a session and not sending the notification.
Applicant has argued that the Examiner has oversimplified the limitation as to sending a notification and ignored the limitation related to instant messaging session between a user and the CEBP.  That is, according to Applicant, even though a notification can be sent via an instant message, sending a notification does not initiate a communication session between the user of the device and the CEBP.  The Examiner notes that the original claims do not specify who the recipient is.  As such, the recipient can be the user of the client device.
Applicant has further asserted that initiating a communication session is a distinct feature that would warrant restriction by the Examiner.  As noted by the Examiner above, sending a notification includes sending instant messages and therefore the claims are drawn to the same embodiment.  Further, whether or not the claims are restrictable is not part of the analysis in MPEP 1412.01 II, as the claims at issue are not drawn to an embodiment/invention/species that is disclosed, and not previously claimed.  As the Examiner explained above, the original claims cover sending a plurality of instant messages, one to the user of the client device and others to other users, and as such, the embodiment recited in claims 30, 31, 38, and 39 was previously claimed.  


Ground of Rejection No 2.
Claims 1-29 and 33-37 now require sending a notification to a plurality of communication devices using a plurality of communication channels, identifying, via one or more presence applications, one or more communications devices that are unavailable via a preferred channel, and sending the notification to the one or more unavailable communication devices via an alternate communication channel.  In other words, the claims require sending a first notification to a plurality of communication devices via a preferred channel, and upon detecting that one or more of the communication devices are unavailable via a preferred channel, sending a second notification via an alternate channel.  Applicant alleges that support for this limitation is several places.  First, Applicant notes that the support lies at column 5, lines 48-55.  The Examiner disagrees.  First, the whole paragraph is discussing the parameters for a notification, which are set prior to sending the notification.  Second, the paragraph does not say that the notification is sent, and then unavailable recipients are identified, and the notification is resent to the unavailable recipients.  Rather, lines 48-55 state that an alternate channel for notification can be selected if the preferred channel is not available or the recipient is not immediately available.  The ‘407 patent does not state the timing of sending the notification relative to determining whether the preferred channel is available.  Further, the section at lines 48-55 does not state that the notification is 
Second, Applicant has noted that column 6, lines 4-10 of the ‘407 patent clarifies that a notification sent to a recipient can prompt a recipient to respond.  The Examiner notes that whether or not this is true, column 6, lines 4-10, do not state that the CEBP sends a first notification via a preferred channel to a plurality of devices, identifies using a presence application those that are unavailable, and sending a second notification to the unavailable devices on an alternate channel.  

Fourth, Applicant has pointed to column 8, lines 6-20, which specifies that the CEBP may send a notification to a recipient, to which a response is pending.  According to Applicant, a person having ordinary skill in the art would understand that a notification has been previously sent to a recipient, because the CEBP is waiting for the response.  PO concludes, at page 24 of the Appeal Brief, that a person of ordinary skill would understand that the presence application may be used to send the notification again through an alternate channel, when the primary channel is not available, as determined by the response being pending.  It is the Examiner’s position that this argument fails for several reasons.  First, the claim requires that the same notification be sent via the alternate channel, as was sent via the primary channel.  The section at column 8 merely states sending a notification to a recipient, to which a response is pending.  There is no discussion of using an alternate channel after a preferred channel was used for a first notification.  Second, there is no discussion of resending a notification via an alternate channel after a device has been found to be unavailable using a presence application.  Indeed, the section at column 8 does not mention a presence application.  As to Applicant’s statement that a person or ordinary skill would 
Applicant has further argued that if a disclosure discloses a device that inherently performs a function, the application necessarily performs that function.  Whether or not this is true, the Examiner notes that Applicant has not established that the function at present is inherently performed by the CEBP.  At best, Applicant has established that the function might be performed by the CEBP, which is insufficient to establish written description support.  

Ground of Rejection No 3.
The ground of rejection for introducing new matter under 35 USC 251 essentially stands or falls with the written description rejection, and will not be separately addressed by the Examiner.  

Ground of Rejection No 4.
	As to the rejection under 35 USC 251 for failure to comply with the original patent requirement, Applicant points to column 8, lines 60-65 and the scenario that follows.  In the 

(3) Conclusion

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ROBERT L NASSER/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees:
/ADAM L BASEHOAR/Primary Examiner, Art Unit 3992 

/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        
                                                                                                                                                                                                       { 3 }

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Again, the Examiner notes that Applicant has not shown where the ‘407 patent discloses the different embodiments.